Citation Nr: 0924616	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to March 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision in which the 
Vocational Rehabilitation and Counseling (VR&C) staff at the 
RO in Roanoke, Virginia, determined that the Veteran's 
vocational rehabilitation benefits eligibility termination 
date had expired, and that he did not meet the qualifying 
criteria for an extension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In June 2007, the Veteran filed a VA Form 9, Appeal to Board 
of Veterans' Appeals, indicating that he wished to appear 
personally before the Board at the RO (Travel Board hearing) 
and give testimony concerning his appeal for vocational 
rehabilitation benefits.  Pursuant to 38 C.F.R. § 20.700(a) 
(2008), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  

The Veteran has not been afforded a Travel Board Hearing to 
address this issue and has not otherwise indicated that he 
wishes to cancel this request.  Although a Travel Board 
hearing at the RO was held in February 2009, this issue was 
not certified to the Board and was not otherwise identified 
as an issue in appellate status before the Board.  For these 
reasons, a Travel Board hearing should be scheduled before 
adjudicating this claim of entitlement to vocational 
rehabilitation benefits.  
38 C.F.R. § 20.700(a) (2008).  



Accordingly, the issue of entitlement to vocational 
rehabilitation benefits under 38 U.S.C. Chapter 31 is 
REMANDED for the following action:

The RO should schedule the Veteran for a Travel 
Board hearing at the earliest available opportunity 
on the issue of entitlement to vocational 
rehabilitation benefits under 38 U.S.C. Chapter 31.  
The RO should notify the Veteran and his 
representative of the date and time of the hearing, 
in accordance with 38 C.F.R. § 20.704(b) (2008).  
After the hearing, the claims file should be 
returned to the Board in accordance with current 
appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

